EXHIBIT (iv)

SEPARATION AGREEMENT

     AGREEMENT dated as of December 5, 2003 between Pitney Bowes Inc., a
Delaware corporation (the "Company"), and Karen M. Garrison ("the Executive").

      WHEREAS, the Company has announced that it is realigning its
organizational structure to deliver enhanced customer and shareholder value; and

     WHEREAS, the Executive, as part of the design of the new structural
alignment, decided to accelerate her previously planned retirement; and

     WHEREAS, the parties desire to enter into this Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

     SECTION 1 Definitions

     For purposes of this Agreement, the following terms shall have the meanings
indicated.

     “Board” means the Board of Directors of the Company.

     “Separation Date” means July 31, 2004.

     “Severance Period” means the period from August 1, 2004 up to and including
July 31, 2006.

     “Transition Period” means the period from January 1, 2004 up to and
including July 31, 2004.

     SECTION 2 Term of the Agreement

     This Agreement shall be in effect from the date hereof.

     SECTION 3 Transition Duties

     During the Transition Period, the Executive will complete her work on the
Company’s real estate and facilities optimization plan and will continue to
assist in the development and implementation of the Company’s mail and document
management strategy. The Executive will continue to receive her current base
salary and participate in all other Company benefit plans as an active employee.
At the conclusion of the Transition Period, the Executive will begin the
Severance Period.

Page 1

--------------------------------------------------------------------------------

     SECTION 4 Severance

     During the Severance Period, the Executive will receive severance pay of
$64,583.33 per month through the Severance Period. Severance will be paid on
regular paydays.

     SECTION 5 Other Incentives

     (a) The Company shall pay the Executive the gross amount of $360,416.67 in
lieu of any 2004 incentive bonus, which would normally be payable in February
2005, or any other compensation claims. Payment will be included in the
Executive’s pay check no later than 30 business days after the Separation Date.

     (b) The Company shall pay the Executive a payout of outstanding Cash
Incentive Units (“CIUs”) pursuant to the KEIP at the close of each respective
cycle in accordance with the terms of KEIP; provided, however, that such payout
of CIUs shall be based on the Executive’s total number of completed months of
active service with the Company during each 36 month CIU cycle and on the
achievement of performance-based targets associated with the CIUs. For purposes
of this prorated calculation, the targeted payout shall be multiplied by a
fraction, the numerator of which is the Executive’s total number of completed
months of active service with the Company during the particular CIU cycle and
the denominator of which is 36.

     (c) Any payments made under this Section 5 shall be in lieu of any 2004
incentive pay, or any other compensation claims to which the Executive may
otherwise be entitled under the KEIP and any other practice or policy of the
Company with respect to short and long term incentives. The Executive will not
be eligible for any stock options grant in 2004.

     SECTION 6 Medical and Dental

     (a) The Executive and her eligible dependents may at her option elect to
continue to participate in the Company’s group medical and dental plans (or any
successor medical or dental plans adopted by the Company) (collectively,
“Medical Plans”) during the Severance Period on the same terms applicable from
time to time to active employees. The Executive understands that although she
and her eligible dependents may continue to participate in the Company’s Medical
Plans, in accordance with the terms of the Medical Plans, the Company reserves
the right to change carriers, modify plan designs and pricing and make other
changes to the Medical Plans and policies.

     (b) Upon the Executive’s retirement at the conclusion of the Severance
Period, the Executive and her eligible dependents shall be eligible for coverage
under the Company’s retiree group medical and dental plans, in accordance with
the terms of such plans as of that date. In accordance with the terms of the
Medical Plans, the Company reserves the right to amend future plan design and
active employee contribution rates.

Page 2

--------------------------------------------------------------------------------

     (c) As of the Separation Date, the Executive’s coverage under the Company’s
disability plans, including long and short-term disability insurance and
Accidental Death & Dismemberment insurance, shall cease.

     SECTION 7 Perquisites

     (a) As of the Separation Date, the Company shall cease to provide the
Executive with an automobile allowance.

     (b) The Executive shall be provided at the Company’s sole expense with
professional financial counseling and tax preparation services for a period of
12 months following the Separation Date, subject to reasonable limitations as to
dollar amounts established by the Company on a uniform basis for similarly
situated executives. In addition, the Company shall pay the Executive the net
amount of $1,500 for expenses resulting from the preparation of the Executive’s
2005 federal and state tax return. This payment shall be made within 30 business
days after the Separation date.

     (c) Any payments made under this Section 7 shall be in lieu of any other
perquisites to which the Executive may otherwise be entitled under the programs,
plans, practices or policies of the Company following the Separation Date.

     SECTION 8 Covenants

     (a) Confidentiality.

          (i) The Executive will at all times (whether during or after her
employment with the Company) hold all Confidential Information in strictest
confidence and not use or disclose directly or indirectly any Confidential
Information to any individual, partnership, corporation, limited liability
company, trust or other entity (each, a “Person”), without prior written
authorization of the Board. “Confidential Information” means any Company
proprietary information, technical data, trade secrets and know-how, including
but not limited to research, product plans, products, services, passwords,
customer lists and customers (including but not limited to customers of the
Company on whom the Executive called or with whom the Executive became
acquainted during her employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances and other business information
disclosed to the Executive by the Company either directly or indirectly in
writing, orally or by drawings or observation or generated by the Executive
during her employment with the Company. The Executive further understands that
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
hers or of others who were under confidentiality obligations as to the item or
items involved.

Page 3

--------------------------------------------------------------------------------

     (b) Non-Competition. At all times during her employment and during the
Severance Period, the Executive will not, except with the prior written consent
of the Company:

 

     (i)  become engaged in or become interested, directly or indirectly, as a
director, officer, employee, manager, 10% or greater stockholder of, partner in,
or consultant to any business which provides facilities management services,
record management services, document services, incoming mail services, EDP to
mail service, mail management services, copying or reprographic services,
imaging services, automated document factory services, or any combination of the
same, which are competitive with Pitney Bowes Management Services or Pitney
Bowes Government Services, or any type of services the Company or any of its
subsidiaries is currently providing or identified for introduction into the
marketplace up through the strategy most recently approved by senior management;


 

     (ii)  become engaged or become interested, directly or indirectly, as a
director, officer, employee, manager, 10% or greater stockholder of, partner in,
or consultant to any business which is engaged in the development, manufacture,
or distribution of desktop or network printers, mail finishing or sorting
equipment, including production mail or postage meters, shipping and logistics
equipment, or software and services or supplies which are used in mailing and
shipping functions and which are competitive with categories of equipment,
firmware, software, or supplies manufactured or distributed by the Company or
any of its subsidiaries for the functions described above, or identified for
introduction into the marketplace up through the strategy most recently approved
by senior management. Mailing and shipping functions include both in-bound and
out-bound mail and physical and hybrid mail.


     The Executive may request the Company’s approval to become a Director in a
tangential competitor deemed insignificant by the Company which approval shall
not be unreasonably withheld.

     (c) Non-Solicitation of Employees. At all times during her employment and
during the Severance Period, the Executive shall not directly or indirectly,

(i)  

solicit, entice, or encourage any employee of the Company or any independent
contractor of the Company, to terminate his or her relationship with the
Company, or


(ii)  

hire any such individual, or


(iii)  

otherwise knowingly approve the taking of such actions by any other person,
except with the prior written consent of the Company.


     (d) Non-Diversion of Customers. At all times during her employment and
during the Severance Period, the Executive will not directly or indirectly,
divert or take away, or attempt to divert or to take away, the business or
patronage of any of the customers or accounts, or prospective customers or

Page 4

--------------------------------------------------------------------------------

accounts, of the Company.

     (e) Non-Disparagement. At all times during her employment with the Company
and thereafter, the Executive and, to the extent set forth in the next sentence,
the Company agree that each party will not knowingly make any statement, written
or oral, which disparages or is derogatory to the other party in any
communications with any customer or client or in any communications made in a
public manner. The Company’s obligations under the preceding sentence shall be
limited to communications by its senior corporate executives.

     (f) Cooperation. At any time on or after the Separation Date, the Executive
agrees to cooperate fully with the Company in the handling or investigation of
any administrative charges, government inquiries or lawsuits involving the
Company and to provide such information as the Company may reasonably request
with respect to any Company-related transaction, investment or other matter in
which the Executive was involved in any way while employed by the Company.

     SECTION 9 Remedies

     (a) The Executive acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of Section 8
hereof would be inadequate and, in recognition of this fact, the Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
seek equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

     (b) Notwithstanding any provision of this Agreement to the contrary, from
and after any breach by the Executive of the provisions of Section 8 hereof, the
Company shall provide written notice to the Executive of such breach. If the
Executive fails to correct her violation within 30 days, the Company shall cease
to have any obligations to make payments or provide benefits to the Executive
under this Agreement. The Executive also agrees to return to the Company the
full value of any compensation and benefits provided to the Executive while she
was in violation of any of the provisions in Section 8 hereof, and to compensate
the Company for any actual economic damages suffered by the Company as a result
of a breach of any of the provisions of Section 8 hereof.

     (c) It is expressly understood and agreed that the Executive and the
Company consider the restrictions contained in Section 8 hereof to be
reasonable. If a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if the final decision of any tribunal of competent jurisdiction
determines that a particular restriction contained herein is unenforceable, and
such restriction

Page 5

--------------------------------------------------------------------------------

cannot be amended so as to make it enforceable, such finding shall not effect
the enforceability of any of the other restrictions contained herein.

     SECTION 10 Release and Waiver of Claims

     (a) It is understood and agreed that as a condition to the Executive
becoming entitled to any payments or benefits under this Agreement, the
Executive agrees, that on behalf of herself, her heirs and personal
representatives, she releases and discharges the Company from

          (i)   any and all charges, claims and causes of action arising,
directly or indirectly out of her employment or her separation from the Company,
whether known or unknown, including but not limited to any claims involving
tortious course of conduct, breach of contract, defamation and public policy,
claims for wages and benefits, monetary and equitable release, punitive or
compensatory damages, outrage, outrageous conduct, fraud, promissory estoppel,
negligence, intentional or negligent infliction of mental or emotional distress,
breach of promise, and breach of the covenant of good faith and fair dealing;
and

          (ii)   any and all charges, claims and causes or action she may have,
whether known or unknown, under Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the
National Labor Relations Act, as amended; the Civil Rights Act of 1991, as
amended; 42 U. S. C. 1981, as amended; the Americans with Disability Act of
1990; the Family and Medical Leave Act; the Connecticut Fair Employment
Practices Act, as amended; the Employee Retirement Income Security Act of 1974,
as amended; and various state and local human rights laws of contract and tort,
otherwise relating to her employment at the Company.

     (b) The release and waiver referred to herein shall not apply to the
Executive’s vested rights under the Company’s benefit plans and Workers’
Compensation laws, any rights or claims that may arise after the date that the
Executive signs this Agreement, and any rights under the provisions of this
Agreement. The release and waiver shall be effective with respect to the
Company, its subsidiaries, affiliates and divisions and their respective
successors and assigns (“Affiliates”), the directors, officers, representatives,
shareholders, agents, employees of the Company and the affiliates, and their
respective heirs and personal representatives. The Executive represents and
warrants that she has not suffered any on-the-job personal injury for which she
has not already filed a claim.

     (c) Following the Separation Date, the payments and benefits described in
Section 4, 5 and 6 of this Agreement shall not be paid until the Executive has
delivered to the Company an executed, additional Waiver and Release covering the
Transition Period in the form of Exhibit A.

     SECTION 11 Death of Executive after Entitlement to Payment

Page 6

--------------------------------------------------------------------------------

     If the Executive dies at any time after having become entitled to payments
under Section 4 and 5 of this Agreement and prior to having received all amounts
owed thereunder, any of the amounts otherwise payable under Sections 4 and 5 of
this Agreement remaining unpaid at her death shall be paid to the Executive’s
designated beneficiary or, if none is designated, to her estate.

     SECTION 12 Miscellaneous

     (a) Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of Connecticut, without reference to
principles of conflict of laws.

     (b) Payment. Compensation and benefits described in Sections 3, 4, 5 and 6
of this Agreement will be paid except if (i) the Executive violates the terms of
this Agreement, including, without limitation, Section 8, or (ii) the Executive
is terminated for Cause before August 1, 2004. “Cause” means (i) the Executive,
in the performance of her duties for the Company, to the material and
demonstrable detriment of the Company, engages in (A) willful misconduct, (B)
willful or gross neglect, (C) fraud, (D) misappropriation, (E) embezzlement or
(F) theft; or (ii) the Executive’s acknowledgement in writing in any agreement
or stipulation to, or the adjudication in, any civil or criminal action, of the
commission of any crime, theft, embezzlement, fraud, or other intentional act of
dishonesty, breach of trust or unethical behavior involving the business of the
Company. No act or failure to act on the Executive’s part shall be deemed
willful unless done or omitted to be done by the Executive not in good faith and
without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

     (c) Arbitration. With respect to any dispute between the parties hereto
arising from or relating to the terms of this Agreement, the parties agree to
submit such dispute to arbitration in Connecticut under the auspices of and the
employment rules of the American Arbitration Association. The determination of
the arbitrator(s) shall be conclusive and binding on the Company and the
Executive and judgment upon the award conclusive and binding on the Company and
the Executive and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The Company and the Executive
will each pay one-half of the costs and expenses of such arbitration, and each
party will separately pay for their counsel fees and expenses.

     (d) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the severance payable to the
Executive in the event of a termination of employment during the term of this
Agreement. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instruction signed by the
parties hereto.

Page 7

--------------------------------------------------------------------------------

     (e) No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby. It is understood that this
Agreement does not constitute an admission by the Company of violation of any
statute, law or regulation.

     (g) Assignment. This Agreement shall not be assignable by the Executive and
shall be assignable by the Company only with the consent of the Executive, which
shall not be unreasonably withheld; provided, however, that the Company shall
require any successor to substantially all of the stock, assets or business of
the Company to assume this Agreement.

     (h) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon the personal or legal representatives, executors,
administrators, successors, including successors to all or substantially all of
the stock, business and/or assets of the Company, heirs, distributees, devisees
and legatees of the parties.

     (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the execution page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
Chairman of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

     (j) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such U.S. federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.

     (k) Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

     (l) Integration of Other Plans and Programs. The Executive shall continue
to have such rights and privileges under the Company’s executive and employee
plans and programs as the terms and conditions of such plans and programs may
provide taking into account the commitments of the Company under this Agreement;
provided, however, that any severance pay shall be determined solely under this
Agreement.

Page 8

--------------------------------------------------------------------------------

     (m) Review Period. The Executive acknowledges that she was given the
opportunity to consider the terms of this Agreement and to discuss them with
legal counsel, that she has 21 days to consider this Agreement, and that she has
7 days to revoke her execution of this Agreement in writing in accordance with
Section 12(i).

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

                                          PITNEY BOWES INC.
   
                                          By: _____________________
                                                      Johnna G. Torsone
                                          Senior Vice President and Chief Human
Resources Officer
                                          World Headquarters
                                          One Elmcroft Road
                                          Stamford, CT 06926-0700


 

                                          By: _____________________
                                                      Karen M. Garrison


Page 9

--------------------------------------------------------------------------------

EXHIBIT A
WAIVER AND RELEASE TO BE SIGNED ON THE EXECUTIVE'S SEPARATION DATE

It is understood and agreed that as a condition to the Executive becoming
entitled to any payments or benefits under this Agreement and the continuation
of employment during the Transition Period, the Executive agrees, that on behalf
of herself, her heirs and personal representatives, she releases and discharges
the Company from

          (iii)  any and all charges, claims and causes of action arising,
directly or indirectly out of her employment or her separation from the Company,
whether known or unknown, including but not limited to any claims involving
tortious course of conduct, breach of contract, defamation and public policy,
claims for wages and benefits, monetary and equitable release, punitive or
compensatory damages, outrage, outrageous conduct, fraud, promissory estoppel,
negligence, intentional or negligent infliction of mental or emotional distress,
breach of promise, and breach of the covenant of good faith and fair dealing;
and

          (iv)  any and all charges, claims and causes or action she may have,
whether known or unknown, under Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the
National Labor Relations Act, as amended; the Civil Rights Act of 1991, as
amended; 42 U. S. C. 1981, as amended; the Americans with Disability Act of
1990; the Family and Medical Leave Act; the Connecticut Fair Employment
Practices Act, as amended; the Employee Retirement Income Security Act of 1974,
as amended; and various state and local human rights laws of contract and tort,
otherwise relating to her employment at the Company.

     (d) The release and waiver referred to herein shall not apply to the
Executive’s vested rights under the Company’s benefit plans and Workers’
Compensation laws, any rights or claims that may arise after the date that the
Executive signs this Agreement, and any rights under the provisions of this
Agreement. The release and waiver shall be effective with respect to the
Company, its subsidiaries, affiliates and divisions and their respective
successors and assigns (“Affiliates”), the directors, officers, representatives,
shareholders, agents, employees of the Company and the affiliates, and their
respective heirs and personal representatives. The Executive represents and
warrants that she has not suffered any on-the-job personal injury for which she
has not already filed a claim.

     (e) The Executive acknowledges that she was given the opportunity to
consider the terms of this Waiver and Release and to discuss them with legal
counsel, that she has had 21 days to consider this Waiver and Release, and that
she has 7 days to revoke her execution of this Waiver and Release in writing in
accordance with Section 12(i) of the Agreement.

By:________________________   Date:_________________________  
             Karen M. Garrison 

Page 10